UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7037


HUGH EPPS,

                  Plaintiff - Appellant,

             v.

MICHAEL MOORE, Government Attorney, Eastern District Court
of VA; UNKNOWN, DEA Officer; JAMES OXFORD, DEA Officer,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. M. Hannah Lauck, Magistrate
Judge. (3:09-cv-00039-JRS)


Submitted:    October 15, 2009              Decided:   October 21, 2009


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Hugh Epps, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Hugh Epps seeks to appeal a magistrate judge’s order

denying   without    prejudice        his   “Motion    of   Filing    a    Complaint

under   Civil   Rights    Act    42    U.S.C.     § 1983.”      This      court   may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2006),   and   certain     interlocutory        and   collateral      orders,     28

U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541 (1949).                The order Epps seeks to

appeal is neither a final order nor an appealable interlocutory

or collateral order.         Accordingly, we dismiss the appeal for

lack of jurisdiction.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the    court      and     argument    would    not    aid   the

decisional process.

                                                                           DISMISSED




                                            2